IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                      June 17, 2003 Session

            STATE OF TENNESSEE v. VERNICA SHABREE WARD


                 Direct Appeal from the Criminal Court for Davidson County
                         No. 99-D-2836    Cheryl Blackburn, Judge



                   No. M2002-01816-CCA-R3-CD - Filed December 30, 2003




JOHN EVERETT WILLIAMS, J., separate concurring.



        I agree with the majority opinion that the so-called “rule of three” evidence should have been
excluded in this case, based upon the trial court’s initial ruling that there was insufficient foundation
laid to allow its admissibility. I write separately to express that I limit my decision to the instant
case. After careful review, I concluded that the admissibility of this evidence was a very close
decision and deferred, as I must, to the trial court’s decision. However, with additional testimony
concerning the McDaniel factors, a proper foundation might be laid for admitting expert testimony
concerning the “rule of three.”




                                                        ___________________________________
                                                        JOHN EVERETT WILLIAMS, JUDGE